 



Exhibit 10.9

 

DATED 12 April 2013

 

AVIVA INVESTORS PENSIONS LIMITED

 

and

 

ARC WKBPLUK001, LLC

 

AGREEMENT

 

for the sale and purchase of Wickes Store, New Preston Road, Blackpool

  

[tlogo.jpg]

Legal Services

Surrey Street

Norwich





 

 

 

 

CONTENTS

 



Clause 1 Definitions Clause 2 Interpretation Clause 3 The Property Sold Clause 4
Completion Clause 5 Covenant for Title Clause 6 Incorporation of Conditions
Clause 7 Variation of Conditions Clause 8 Title Clause 9 Matters Affecting the
Property Clause 10 Representations Excluded Clause 11 Apportionment of Rent due
under the Lease Clause 12 Arrears Clause 13 Interest – Late Payments Clause 14
Form of Transfer Clause 15 Discharge of Contract Clause 16 VAT Clause 17 Risk
and Insurance Clause 18 Planning Clause 19 Tenant’s Fixtures and Fittings Clause
20 Whole Contract Clause 21 Buyer’ Bank Details Clause 22 English Law Clause 23
Contracts (Rights of Third Parties) Act 1999 Clause 24 Capital Allowances Clause
25 Acknowledgement Clause 26 Rent Authority Letter Clause 27 Pending
Registration

  

1

 

 



Clause 28 Following Completion Clause 29 Opinion Letter Clause 30 Title
Indemnity Insurance Policy



  

2

 

 

THIS AGREEMENT dated                                                        
2013 is made BETWEEN

 

(1) The Seller: AVIVA INVESTORS PENSIONS LIMITED (company registration number
1059606) whose registered office is at 1 Poultry London EC2R 8EJ

 

(2) The Buyer: ARC WKBPLUK001, LLC (a limited liability company registered in
the State of Delaware) whose registered office is at 2711 Centreville Road,
Suite 400, Wilmington, Delaware 19808 USA

 

IT IS AGREED:-

 

1.DEFINITIONS

 

In this agreement the following expressions shall have the following meanings:-

 

Actual Completion" means the date on which the sale and purchase of the Property
is actually completed in accordance with the terms of this agreement

 

"Buyer's Solicitors" means Trowers & Hamlins LLP 3 Bunhill Row London EC1Y 8YZ
(reference JCA/ARC/02)

 

"Completion Date" means   3    May  2013 and for the avoidance of doubt is the
“completion date” for the purposes of the Conditions

 

"Conditions" means the Standard Commercial Property Conditions of Sale (Second
Edition)

 

“Contamination” means the presence in, on, under or over the Property of any
substance capable of causing pollution or contamination of the environment

 

"Customs" means H M Revenue & Customs

 

"Income" means the principal yearly rents other sums reserved as rent insurance
costs interest and all other sums payable under the Lease

 

"Lease" means the documents relating to a tenancy to which the Property is
subject short particulars of which are set out in the Second Schedule and any
other supplemental document entered into in accordance with this agreement by
the Seller in connection with the management of the Property between the date of
this agreement and Actual Completion

 

3

 

 

"Planning Acts" means the Town and Country Planning Act 1990 and all other
legislation for the time being in force relating to town and country planning

 

"Price" means three million eight hundred and ninety-three thousand pounds
(£3,893,000)

 

"Property" means the property described in the First Schedule

 

“Records” means the records referred to in Section 49 VATA and which relate to
the Property

 

"Seller's Solicitors" means Aviva Legal Services of PO Box 432 5th Floor Carrara
Surrey Street Norwich NR1 3PG (Reference LS/JW)

 

"Tenant" means the tenant under the Lease

 

"VAT" means Value Added Tax chargeable under the Value Added Tax Act 1994 or any
identical or substantially similar tax which may replace such Value Added Tax
and whether payable as a result of any election or otherwise

 

"Working Day" means a day falling on or between Monday and Friday upon which
clearing banks in the City of London are open for normal business

 

2.INTERPRETATION

 

2.1Words importing the singular number only shall include the plural number and
vice versa and words importing any particular gender shall include masculine
feminine and neuter genders

 

2.2Any reference in this agreement or in the Conditions to a statute or order
shall include any statutory extension or modification or re-enactment of such
statute or order and any regulations directions bye-laws orders or other such
matter made under or pursuant to it or them

 

2.3The clause and schedule headings (if any) in and the front cover of the
agreement are for reference only and do not affect the construction or
interpretation of this agreement

 

2.4A reference to a clause or schedule without further designation is to a
clause or schedule of this agreement and a clause includes a sub-clause

 

4

 

 

2.5References in this agreement to the Buyer shall save where indicated to the
contrary include its successors in title

 

2.6Unless this agreement requires otherwise references to persons include firms
companies and corporations and vice versa

 

3.THE PROPERTY SOLD

 

The Seller shall sell and the Buyer shall buy the Property at the Price on the
terms of this agreement

 

4.COMPLETION

 

Completion of the sale and purchase hereby agreed shall take place on the
Completion Date

 

5.COVENANT FOR TITLE

 

The Seller sells the Property with full title guarantee subject to the terms of
this agreement

 

6.INCORPORATION OF CONDITIONS

 

6.1The Conditions shall be deemed to be incorporated in this agreement insofar
as they are not varied by or inconsistent with the terms of this agreement

 

6.2Where the terms of this agreement conflict with the Conditions the terms of
this agreement shall prevail

 

7.VARIATION OF CONDITIONS

 

The Conditions are varied as follows:-

 

7.1The contract rate is 3 percent per annum above the base lending rate from
time to time of Barclays Bank plc

 

7.2Conditions 1.3.3(b) 1.3.5(c) 1.3.7(e) 1.3.8 5 6.1 6.3 6.4.2 6.6 7 8.1.3 8.3
10.3 and 11 shall not apply

 

7.3Condition 1.3.1 - add at the end the words "and signed by (or by some person
duly authorised by) the person giving it and in the case of service on the
relevant party's solicitors quoting the reference set out in this agreement"

 

7.4Condition 1.3.4 – delete “subject to conditions 1.3.5 to 1.3.7” and insert
“subject to condition 1.3.5”

 

5

 



7.5Condition 1.4 shall be replaced by the following:-

 

"An obligation to pay money or the receipt of a taxable supply includes an
obligation to pay any Value Added Tax chargeable in respect of that payment or
due in respect of the relevant taxable supply as the case may be"

 

7.6The Buyer's obligation to pay money due whether on the date of this agreement
or on Actual Completion shall be discharged by telegraphic or other direct
transfer to the bank account specified by the Seller's Solicitors

 

7.7Condition 2.2.2 shall be replaced by the following:-

 

"A deposit of one hundred and ninety-five thousand pounds (£195,000) shall be
paid by the Buyer to the Buyer’s Solicitors to be held by them as stakeholder
and the interest on the deposit shall be paid to the Seller at Actual Completion
and if for any reason whatsoever the Seller becomes entitled under the
Conditions to retain for its own benefit the deposit paid by the Buyer the Buyer
undertakes to pay to the Seller on demand such sum as with the deposit already
paid would amount to a full 10% of the Price together with compensation
calculated at the contract rate on the deposit from the date of this agreement
until payment"

 

7.8Condition 4.2.3 – add the word “reasonable” after the words “in accordance
with”

 

7.9Condition 8.1.1 - add after the words "Completion date is" the words "the
date specified in clause 1 or if none"

 

7.10Condition 8.1.2 - the reference to “conditions 8.3 and 9.3” shall be
substituted by the reference to “condition 9.3 and the apportionment provisions
of this agreement” and the words “as a result of the buyer’s default” shall be
deleted

 

7.11Condition 8.4(a) – replace the words “condition 8.3” with “the provisions of
this agreement”

 

7.12Condition 8.4 (c) - replace “condition 7.1.2 or 7.1.3” with “clause 17 of
this agreement”

 

7.13Condition 9.1.1 - add after the words "leading to it" the words "(made or
confirmed in writing by the Seller's Solicitors)"

 

6

 

 

7.14Condition 9.2 (c) - replace the words “condition 7.1.2 (e)” with “clause 17
of this agreement”

 

8.TITLE

 

The Seller having deduced title to the Property to the Buyer before the date of
this agreement as the Buyer accepts and in addition having produced to the Buyer
copies of the documents referred to in the Schedules the Buyer shall be deemed
to purchase with full knowledge of the contents of such documents and shall take
subject thereto and shall raise no objection to or requisition on any matter
concerning or arising out of the title to the Property or to or on any such
document save for any matters arising whether from the usual pre-completion
searches or otherwise after the date of this agreement

 

9.MATTERS AFFECTING THE PROPERTY

 

9.1The Property is sold subject to and (as the case may be) with the benefit of
the following matters so far as they are still subsisting and capable of taking
effect at Actual Completion:-

 

9.1.1the entries in the property and charges registers of the title number
specified in the First Schedule (save for any financial charges) and the matters
referred to in or arising out of the documents brief details whereof are set out
in the Third Schedule

 

9.1.2the Lease

 

9.1.3all rights of way water light and air support drainage and other rights
easements quasi-easements liabilities and public or private rights whatsoever
and to any liability to repair or contribute to the repair of roads passages
sewers drains pipes fences party structures and other like matters

 

9.1.4in respect of the whole or any part of the Property which is registered any
matters which are unregistered interests which override registered dispositions
under Schedule 3 to the Land Registration Act 2002 and in respect of the whole
or any part of the Property which is unregistered any matters which are or would
be unregistered interests which override first registration under Schedule 1 to
the Land Registration Act 2002

 

7

 

 

9.1.5all local land charges (whether or not registered before the date of this
agreement) and all matters capable of registration as local land charges
(whether or not actually registered)

 

9.1.6all notices served and orders demands proposals or requirements made by any
local or other public or competent authority whether made before or after the
date of this agreement

 

9.1.7all actual or proposed orders directions plans notices instruments charges
restrictions conditions agreements or other matters arising under any statute
relating to the Planning Acts and any laws and regulations intended to control
or regulate the construction demolition alteration or change of use of land or
buildings or to preserve or protect the environment

 

and the Seller warrants to the Buyer that that it has disclosed any such matters
revealed by its records.

 

10.REPRESENTATIONS EXCLUDED

 

In relation to this sale and purchase the Buyer hereby admits that it has not
entered into this agreement in reliance wholly or partly upon any statement
representation or description whatsoever made by or on behalf of the Seller save
as set out in this agreement or any written statements of the Seller's
Solicitors in reply to enquiries before contract which were not capable of
independent verification by:-

 

10.1non-intrusive inspection and survey of the Property or any part thereof to
the extent reasonably to be expected of a prudent purchaser

 

10.2searches and enquiries of the local or other public authority to the extent
reasonably to be expected of a prudent purchaser or

 

10.3inspection of the documents disclosed to the Buyer

 

(whether or not such inspections survey search and enquiry have been made)

 

8

 

 

11.APPORTIONMENT OF RENT DUE UNDER THE LEASE

 

11.1In this clause "Rent" means the principal yearly rent reserved under the
Lease at the rate payable on Actual Completion

 

11.2The Rent will be apportioned with effect from Actual Completion so that the
Seller pays or allows to the Buyer on Actual Completion the total of:

 

Rent

 

____ x A

 

365

 

for the Lease where A is the number of days from but excluding Actual Completion
to but excluding the date when the next instalment of the Rent under the Lease
is due plus half a day

 

11.3The Seller shall not be required to account to the Buyer for any Rent in
respect of the period after Actual Completion unless the Seller has actually
received such Rent from the Tenant

 

11.4If after Actual Completion the Seller receives any Rent the whole or any
part of which is attributable to the period after Actual Completion the Seller
shall within five Working Days of receipt pay such Rent or the part so
attributable to the Buyer

 

11.5If after Actual Completion the Buyer receives any Rent the whole or any part
of which is attributable to the period up to and including half of the day of
Actual Completion the Buyer shall within five Working Days of receipt pay such
Rent or the part so attributable to the Seller

 

12.ARREARS

 

12.1If at Actual Completion there are arrears of Income neither party hereto
shall be obliged to make payment to the other in respect of such arrears

 

12.2The Buyer agrees that for a period of six months from Actual Completion it
will take reasonable steps to pursue any arrears and shall account to the Seller
for any arrears recovered that are due to the Seller within ten working days of
receipt

 

12.3The Buyer agrees that it will not dispose of the reversion immediately
expectant on the determination of the Lease whilst there are arrears of Income
due to the Seller which are less than six months old unless the person to whom
such disposal is made enters into a deed with the Seller in the same form
mutatis mutandis as clause 12.2

 

9

 

 

12.4Where clause 12.3 applies the Buyer agrees to notify the Seller promptly in
writing and in any event no later than three Working Days after a disposal of
its reversionary interest

 

13INTEREST - LATE PAYMENTS

 

Without prejudice to condition 9.3 if and whenever the one party shall fail to
pay any sum or sums provided for in this agreement by or on the date on which
the same shall become due such party shall pay to the other interest on such sum
or sums at the contract rate calculated from the due date to the date of actual
payment

 

14FORM OF TRANSFER

 

14.1The Seller shall not be obliged to complete the transfer of the Property
other than by way of a single transfer of the whole of the Property to the Buyer

 

14.2The transfer shall be in the form attached to this agreement as Appendix 1
(with such changes as the Seller’s Solicitors and the Buyer’s Solicitors shall
agree) and shall be engrossed as a counterpart and an original by the Seller’s
Solicitors and delivered to the Buyer’s Solicitors not less than three Working
Days before the Completion Date

 

15DISCHARGE OF CONTRACT

 

The Seller may give notice to the Buyer discharging the contract if prior to
Actual Completion:-

 

15.1the Buyer being a company goes into liquidation (otherwise than for the
purpose of a reconstruction or amalgamation) or a petition which is not
frivolous or vexatious for an administration order is made or enters into a
voluntary arrangement with a creditor or creditors under Part I of the
Insolvency Act 1986 or enters into administrative receivership or has a receiver
appointed or

 

15.2the Buyer being a private person (or being private persons any one of them)
is adjudicated bankrupt or an interim receiver is appointed of the property of
the Buyer or if the Buyer enters into a voluntary arrangement with a creditor or
creditors under Part VIII of the Insolvency Act 1986

 

10

 

 

16VAT

 

16.1Unless the provisions of clause 16.2 apply the Buyer shall pay to the Seller
on Actual Completion in addition to the Price VAT on the Price (if any) and the
Seller shall deliver to the Buyer on Actual Completion a proper VAT invoice

 

16.2If the Buyer produces evidence to the reasonable satisfaction of the Seller
before the date of this agreement that:-

 

16.2.1the Buyer will at Actual Completion be registered or required to be
registered for the purposes of VAT

 

16.2.2the Buyer has given notice in accordance with Part 1 of Schedule 10 of the
Value Added Tax Act 1994 ("VATA") no later than the relevant date (as defined in
Article 5 of the Value Added Tax (Special Provisions) Order 1995 ("Article 5"))
of an option to tax in relation to the Property which has effect from the
relevant date

 

the Seller and Buyer shall treat the transfer of the Property as falling within
Article 5 and accordingly (subject to clause 16.4) the Seller will not charge
VAT on the Price

 

16.3The Seller warrants and undertakes to the Buyer that it is registered for
the purposes of VAT and that the Seller has validly elected to waive exemption
from VAT in relation to the Property under paragraph 2 of Schedule 10 VATA and
given notice of such election to Customs and that such election has not been
revoked or disapplied

 

16.4Notwithstanding the fact that the Buyer satisfies the Seller as set out in
clause 16.2 above so that the Seller does not require the Buyer to pay VAT on
Actual Completion if Customs shall issue a decision to the effect or raise an
assessment on the Seller on the basis that the transfer of the Property pursuant
to this agreement does not fall within the provisions of Article 5 then the
Buyer will in addition to the Price pay to the Seller (against the production of
a copy of the decision assessment and a proper VAT invoice in respect thereof)
the amount of any VAT for which the Seller is liable to account in respect of
the transfer of the Property in immediately available funds within fifteen
Working Days of receipt of the said documentation or, if later, the date of
Actual Completion

 

11

 

 

16.5The Seller warrants and undertakes to the Buyer that:-

 

16.5.1the Seller uses the Property for the purpose of a property letting
business; and

 

16.5.2the Property is not a capital item for the purposes of Part XV of the VAT
Regulations 1995 (SI 1995/2518) or being such a capital item the period of
adjustment in relation to the Property has expired

 

16.6The Buyer agrees that it will from and including Actual Completion carry on
the same business in relation to the Property as that carried on by the Seller
that is to say holding the Property as a let investment

 

16.7The Buyer hereby notifies the Seller that Paragraph (2B) of Article 5 of the
Value Added Tax (Special Provisions) Order 1995 does not apply to the Buyer

 

16.8The Buyer shall promptly on receipt from Customs supply to the Seller a copy
of the acknowledgement of its option to tax

 

16.9The Seller and the Buyer intend that the Seller should retain the Records
and accordingly the Seller shall:

 

16.9.1preserve the Records in the United Kingdom for such period as may be
required by law and

 

16.9.2so long as it preserves the Records permit the Buyer (at the Buyer’s cost)
reasonable access to them to inspect and make copies of them

 

17RISK AND INSURANCE

 

17.1The Seller will insure the Property in accordance with its obligations as
landlord under the Lease until and including Actual Completion

 

17.2The Seller will at the Buyer’s written request:

 

17.2.1permit the Buyer to inspect the policy or evidence of its terms or
evidence of the payment of the premium at any reasonable time

 

12

 

 

17.2.2increase the amount of cover for the Property under the terms of the
Seller’s insurance policy' or extend the risks covered by it subject to the
insurer being willing and able to do so and subject to the Buyer paying the
Seller on demand any additional premium due for the increased or extended cover

 

17.2.3obtain or consent to an endorsement on the Seller’s insurance policy for
the Property of the Buyer’s interest subject to the insurer being willing to
make the endorsement and subject to the Buyer paying the Seller on demand any
additional premium due for the endorsement

 

17.3The Seller will be under no obligation to seek any refund from the Tenant of
any additional premium due or paid in relation to any increased cover requested
by the Buyer or for any endorsement on the policy of the Buyer’s interest

 

17.4No damage to or destruction of the Property nor any deterioration in its
condition (however caused) will entitle the Buyer either to a reduction of the
Price or to refuse to complete or to delay completion.

 

17.5If in the period between the date of this agreement and Actual Completion
the Property is damaged or destroyed by a risk against which the Seller has
insured:

 

17.5.1the Seller will make a claim under its insurance policy in respect of that
damage or destruction and shall consult with and keep informed the Tenant and
take due account of its representations prior to so doing and during the claim
process.

 

17.5.2to the extent that any insurance money in respect of the damage or
destruction is paid to the Seller before Actual Completion and to the extent
that the Seller is not under any statutory obligation to use any insurance money
received by it to repair or rebuild the Property before Actual Completion the
Seller will hold the insurance money on trust for the Buyer and will pay the
money to the Buyer on Actual Completion to use in accordance with the terms of
the Lease

 

13

 

 

17.5.3to the extent that any insurance money in respect of the damage or
destruction is paid to the Seller after Actual Completion the Seller will hold
the insurance money on trust for the Buyer and will as soon as is reasonably
practicable and in any event within 10 working days of receipt pay it to the
Buyer to use in accordance with the terms of the Lease

 

17.5.4to the extent that any insurance money in respect of the damage or
destruction has not been paid to the Seller before Actual Completion the Seller
will to the extent permitted by the policy and at the Buyer’s expense assign to
the Buyer all rights to claim under the policy the assignment being in the form
reasonably required by the Buyer

 

17.6On Actual Completion the Seller will cancel its insurance policy in respect
of the Property and if following the cancellation the Seller receives from its
insurers a refund of any premium paid in respect of any period after the date of
cancellation the Seller will pay or allow the refund to the Tenant in accordance
with the terms of the Lease

 

17.7The Buyer will apply any insurance money paid to it by the Seller under this
clause in accordance with the terms of the Lease and will keep the Seller
indemnified against any claims arising from any breach of this obligation

 

17.8On Actual Completion there will be no apportionment between the Seller and
the Buyer of any insurance rents received or receivable from the Tenant under
the terms of the Lease

 

17.9Section 47 of the Law of Property Act 1925 does not apply

 

18PLANNING

 

No warranty is given as to the authorised use of the Property for the purpose of
the Planning Acts

 

19TENANT'S FIXTURES AND FITTINGS

 

Any Tenant's fixtures and fittings or apparatus belonging to
statutory/privatised utilities are excluded from the sale of the Property

 

14

 

 

20WHOLE CONTRACT

 

For the purpose of Section 2 of the Law of Property (Miscellaneous Provisions)
Act 1989 any variation of or addition to the provisions of this agreement which
may be agreed in correspondence of today's date between the parties to this
agreement (or the solicitors of the parties to this agreement) and which
expressly refers to this agreement and purports to vary it is incorporated in
this agreement and it is acknowledged that this agreement with the duplicate or
counterpart of it (with any such variation or addition) incorporate all the
terms of the contract between the parties to this agreement

 

21BUYER'S BANK DETAILS

 

The Buyer hereby confirms that any deposit under this agreement or any money due
to the Seller on completion shall be made from the undernoted account:-

 

Bank – Royal Bank of Scotland

 

Address – PO BOX 412, 62 – 63 Threadneedle Street, London EC2R 8LA

 

Account Number – 23115320 (Trowers & Hamlins client account)

 

Sort Code – 15-10-00

 

22ENGLISH LAW

 

This agreement shall be governed by and construed in accordance with English law

 

23CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

The provisions of the Contracts (Rights of Third Parties) Act 1999 are not
intended to apply to this agreement and unless expressly stated nothing
contained in this agreement will create any rights in favour of any person
pursuant to that Act

 

24CAPITAL ALLOWANCES

 

24.1In this clause "Plant" means such machinery and plant within the meaning of
the Capital Allowances Act 2001 as is included in the sale of the Property

 

24.2The Seller warrants that it has not claimed and that it will not claim at
any time any capital allowances on any Plant nor has it or will it enter into
any election under the Capital Allowances Act 2001

 

15

 



25ACKNOWLEDGEMENT

 

25.1The parties agree and acknowledge that:

 

25.1.1the Buyer had permission from the Seller to carry out its own
investigations of the condition of the Property prior to the sale and purchase
becoming binding to ascertain whether any Contamination exists and if so the
extent of such Contamination

 

25.1.2the price takes into account the state of the Property including any
Contamination, as at Actual Completion

 

25.1.3the Buyer shall have no claim against the Seller for any environmental
liabilities associated with the Property

 

25.1.4both the Seller and the Buyer are large commercial organisations

 

25.1.5the Property is sold in its existing state and condition including the
presence of any Contamination and no warranty is given as to such state and
condition or its suitability for any purpose

 

25.2The Buyer acknowledges that in providing the Buyer with any copies of any
reports surveys investigations or audits dealing with environmental or other
issues the Seller makes no representation whatsoever as to the contents or
accuracy of such reports surveys investigations or audits

 

25.3The agreements and acknowledgement in clauses 25.1 are made pursuant to the
statutory guidance under the Environmental Protection Act 1990 to exclude the
Seller as an appropriate person to bear responsibility for environmental
liability in relation to or arising from the Property

 

26RENT AUTHORITY LETTERS

 

The Seller shall on Actual Completion supply to the Buyer a letter in the form
attached as Appendix 2 addressed to the Tenant authorising the payment of future
rents to the Buyer

 

27PENDING REGISTRATION

 

From Actual Completion until the registration of the transfer of the Property
has been completed in accordance with Schedule 2 of the Land Registration Act
2002 the Seller irrevocably appoints the Buyer to act as its agent and to carry
out all such acts and execute all such documents in relation to the Property as
the Buyer may (subject to the terms of this agreement) in its absolute
discretion consider appropriate

 

16

 

 

28following completion

 

Following Actual Completion the Seller’s Solicitors shall post the deeds and
documents for the Property including those listed in the Schedules to this
Agreement (and it is accepted that the document mentioned in the third schedule
is only a certified copy) to the Buyer’s Solicitors by registered post and
neither the Seller nor the Seller’s Solicitors shall be liable for any
subsequent loss of them in the post

 

29.Opinion Letter

 

On Actual Completion the Buyer shall provide to the Seller an opinion letter
from Proskauer Rose LLP the form of which is attached as Appendix 3 with such
amendments as are necessary to reflect the completion documents such letter to
be dated the date of Actual Completion or within three Working Days before
Actual Completion and ahead of Actual Completion the Buyer’s Solicitors shall
provide a faxed or emailed copy of the signed letter to the Seller’s Solicitors

 

30.Title INDEMNITY INSURANCE POLICY

 

Prior to the Completion Date the Seller shall at its own expense increase the
Limit of Indemnity under Policy Number 9980CQ01318 from £3,062,193 to the Price
and shall provide such evidence as the Buyer shall reasonably require that such
amendment has been made to the policy (and shall supply a copy of the revised
policy document to the Buyer ahead of Actual Completion if received)

 

THE FIRST SCHEDULE - THE PROPERTY

 

Freehold property known as Wickes Store, New Preston Road, Blackpool, registered
at the Land Registry under title number LA498569 with absolute title

 

17

 

 

THE SECOND SCHEDULE - THE LEASE

 

10.05.1999   Agreement for Lease   Norwich Union Pensions Management Limited (1)
Wickes Building Supplies Limited (2) Wickes Developments Limited (3)          
08.12.1999   Lease   Norwich Union Pensions Management Limited (1) Wickes
Building Supplies Limited (2)           16.12.1999   Licence to Alter   Norwich
Union Pensions Management Limited (1) Wickes Building Supplies Limited (2)      
    26.01.2006   Rent review memorandum   Norwich Union Pensions Management
Limited (1) Wickes Building Supplies Limited (2)

 

THE THIRD SCHEDULE - UNREGISTERED DOCUMENTS AFFECTING THE PROPERTY

 

30.09.1999   S278 Agreement   Blackpool Borough Council (1) Wickes Developments
Limited (2) Norwich Union Pensions Management Limited (3)

 

Signed by Richard David Woodrow )     duly authorised signatory/attorney )    
for and on behalf of Aviva Investors Pensions Limited ) /s/ Richard David
Woodrow     )    

 



          Signed by     Duly authorised for and on behalf of     THE BUYER   ARC
WKBPLUK001, LLC, a Delaware limited     liability company             By: /s/
Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorised Signatory

 

18

 

 

APPENDIX 1

 

(Transfer)

 

19

 

 

APPENDIX 2

 

(Rent authority letter)

 

20

 

 

APPENDIX 3

 

(Opinion letter)

 

21

 

